Citation Nr: 0406000	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right foot disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left foot disability.

3.  Entitlement to service connection for heart disease and 
hypertension secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from April 1966 to April 1968.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska that, in part, 
awarded 10 percent ratings for the veteran's right and left 
foot disabilities, and denied a claim for secondary service 
connection for heart disease and hypertension.

As suggested above, the veteran has appealed from a February 
2003 rating decision that awarded service connection for left 
and right foot disabilities.  The Board notes that the 10 
percent ratings for the foot disabilities have been in effect 
since the grant of service connection.  As such, the guidance 
of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  The Board has therefore listed the issues on 
the title page as ones of entitlement to higher initial 
ratings.


FINDINGS OF FACT

1.  The appellant's right foot disability currently is 
manifested by subjective complaints of pain and pain on use, 
and objective medical findings of an antalgic gait, normal 
arch patterns, no instability of the ankle mortise, normal 
alignment of the Achilles tendon, no plantar wart lesions, 
tenderness to palpation of the forefoot, calluses, and 
calcaneal enthesopathy, with no evidence of hammertoes, high 
arch, clawfoot or other specific deformities.

2.  The appellant's left foot disability currently is 
manifested by subjective complaints of pain and pain on use, 
and objective medical findings of an antalgic gait, normal 
arch patterns, no instability of the ankle mortise, normal 
alignment of the Achilles tendon, no plantar wart lesions, 
tenderness to palpation of the forefoot, calluses, and 
calcaneal enthesopathy, with no evidence of hammertoes, high 
arch, clawfoot or other specific deformities.  

3.  A moderately severe right or left foot disability has not 
been demonstrated.

4.  The veteran's PTSD has not caused or made chronically 
worse his hypertension or heart disease.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right foot disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
(2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5279, 5284 (2003).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left foot disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
(2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5279, 5284 (2003).

3.  No current hypertension is proximately due to, or the 
result of, service-connected psychiatric disability.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).

4.  No current heart disease is proximately due to, or the 
result of, service-connected psychiatric disability.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claims

The appellant contends that his right and left foot 
disabilities are more severely disabling than the current 
evaluations reflect.  He maintains that each foot condition 
warrants an evaluation in excess of the currently assigned 10 
percent rating.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The most current evidence of the 
present level of disability is found in the report from a VA 
examination of the appellant's feet conducted in January 
2003, and in VA outpatient treatment records dated between 
January 1998 and August 2002, and in the various written 
statements submitted by the appellant and his attorney.

The appellant underwent a VA foot examination in January 
2003; he complained of forefoot pain that was 3-4 on a scale 
of 10.  He reported that it had been a couple of years since 
his feet had been extremely painful.  His current medication 
included over-the-counter analgesics as needed.  The 
appellant reported that the degree of his foot pain had 
decreased dramatically when he changed his footwear to tennis 
shoes in that he did not feel that he had specific flare-ups, 
although overuse would precipitate increased severity of 
symptoms.  The appellant stated that he did not feel that his 
condition had had an adverse effect on his occupation since 
he changed his footwear.  On physical examination, the 
appellant demonstrated an antalgic gait.  The examiner noted 
normal arch patterns, normal alignment of the Achilles 
tendons and no appreciable instability in the ankle mortise.  
There was a significant amount of callus formation at the 
base of the great toes, as well as on the forefeet and about 
the heels.  There were no specific plantar wart lesions.  
There was a significant amount of tenderness to palpation of 
both forefeet around the balls of the foot.  This was most 
noticed with elevation of the metatarsal heads and manual 
compression of the forefeet.  There was no evidence of 
hammertoes, high arch clawfoot, or other specific 
deformities.  Radiographic examination revealed bilateral 
calcaneal enthesopathy as well as bilateral heel spurs and 
osteophyte formation and mild joint space narrowing at the 
right first metatarsophalangeal joint consistent with 
degenerative joint disease.  The examiner rendered diagnoses 
of episodes of metatarsalgia, both feet; episodes of plantar 
warts, both feet; and calluses, both feet.

Review of the VA outpatient treatment records does not reveal 
that the appellant either sought treatment for, or received 
treatment for, any condition of either foot.  These records 
are dated between 1998 and 2002.

First, the Board notes that the appellant appealed the 
initial 10 percent rating that was assigned to each foot 
disability when service connection was granted.  The Court 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period in question.

In that regard, the Board notes that the 10 percent ratings 
at issue in this case have been in effect since the grant of 
service connection effective in June 2002.  The issues before 
the Board then are taken to include whether there is any 
basis for staged ratings at any pertinent time, to include 
whether a higher rating currently is in order.  

There are a number of Diagnostic Codes specifically 
pertaining to the feet.  Diagnostic Code 5276, flatfoot, 
acquired, provides that moderate symptoms with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral is to be rated at 10 percent.  
Severe symptoms with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities is to be rated at 20 percent for unilateral 
involvement; bilateral involvement to this degree is to be 
rated at 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

Acquired claw foot, with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads 
is entitled to a 30 percent evaluation for bilateral 
involvement; a 20 percent evaluation is assigned for 
unilateral involvement to this degree.  Acquired claw foot, 
with great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads is 
entitled to a 10 percent evaluation for bilateral or 
unilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 
5278. 

The appellant's right and left foot disabilities have each 
been evaluated by the RO under Diagnostic Code 5284, which 
provides that foot injuries are rated 10 percent disabling 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  A 40 percent rating may be assigned for 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

The clinical evidence of record does not show that the 
appellant suffers from any specific foot deformity such as 
hammertoes or high arch clawfoot.  There is no objective 
evidence of marked deformity (pronation, abduction, etc.).  
While there is some evidence of pain on manipulation and use, 
along with callosities, there is no indication of swelling on 
use or pain accentuated on manipulation and use, or 
callosities characteristic of flatfoot.  Therefore, when 
considering whether a higher rating may be assigned under 
Diagnostic Code 5276 as analogous to a flatfoot disability, a 
higher initial rating is not warranted.  Nor has the 
appellant had all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  
(Diagnostic Code 5278 requires that all of these symptoms be 
shown for a 20 or 30 percent rating.)  Some significant 
tenderness was shown but, as noted above, the veteran does 
not experience the other symptoms necessary for the award of 
a rating greater than 10 percent if rated by analogy to pes 
cavus.  Additionally, for the reasons that follow, there is 
no clinical evidence tending to show that the appellant has 
the equivalent of a "moderately severe" foot injury or that 
he has suffered the loss of use of either foot.  Diagnostic 
Code 5284.

Disability such as that described in the VA examination 
described above, most particularly the pain experienced by 
the veteran that he has said rates a 3 or 4 on a scale of 1 
to 10 (the veteran is not service connected for the 
osteophyte formation, degenerative joint disease of the right 
first metatarsophalangeal joint, or heel spurs), does not 
amount to disability that warrants a characterization of 
"moderately severe," as that term is used in Diagnostic 
Code 5284.  The terms "moderate" and "moderately severe" 
are not specifically defined by the regulation, but a review 
of other rating criteria relating to disabilities closely 
associated with the same anatomical area suggests that 
"moderately severe" contemplates disability greater than 
that experienced by the veteran.  The Board addressed other 
foot rating criteria above, and found that a 20 percent 
rating (the rating assigned for "moderately severe" 
disability under Diagnostic Code 5284) under these other 
criteria require symptoms not experienced by the veteran.  
Even the criteria for metatarsalgia, which has been service 
connected, and is meant to account for pain, do not provide 
for a rating greater than 10 percent.  Diagnostic Code 5279.  
The veteran's disability, which has been shown to cause 
tenderness to palpation, whether due to the calluses, 
metatarsalgia, or enthesopathy of the muscles or tendons, 
does not rise to the 20 percent level of disability 
contemplated by the various rating criteria pertaining to the 
feet.  In other words, it is not the sort of disability 
contemplated by the rating criteria for a 20 percent rating, 
in this case under Diagnostic Code 5284.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a higher initial rating for each 
foot.

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the applicability of sections 4.40, 
4.45, and 4.59 depend upon the manifestations compensated 
under Diagnostic Code 5284.  

Factors to consider are the degree of limitation of motion 
that the appellant has and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain was reported; however, no muscle 
atrophy or weakness has been demonstrated and there is no 
clinical evidence of any muscle spasm.  Even when reporting 
his symptoms, the veteran indicated that it had been a couple 
of years since his feet were extremely painful.  Objective 
medical evidence did show findings of tenderness in the area 
of the balls of the feet and complaints of pain, but as noted 
above the assigned initial rating of 10 percent reflects the 
extent of the appellant's pain and the related functional 
impairment that he experiences as a consequence of his 
symptoms, including during prolonged walking and 
weightbearing.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

Given that a 10 percent rating is warranted for "moderate" 
disability, and because a higher rating is not warranted 
unless there is "moderately severe" disability, the Board 
finds that the appellant's problems with pain and tenderness 
in each foot are best approximated by the 10 percent rating 
assigned to each foot.  Diagnostic Code 5284.  The Board 
finds, therefore, that a rating of 10 percent is warranted 
for the demonstrated functional loss in the right foot and in 
the left foot pursuant to Diagnostic Code 5284, as well as 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  However, the Board can 
find no basis under Diagnostic Code 5284, or any other 
Diagnostic Code, to grant the appellant an evaluation in 
excess of 10 percent for each foot disability.  Hence, the 
evidence supports no more than a schedular rating of 10 
percent for the right foot pathology and 10 percent for the 
left foot pathology.  Additionally, there is no suggestion in 
the record that these ratings are not accurate reflections of 
the disability experienced by the veteran since the award of 
service connection, June 24, 2002.  Fenderson, supra.

Notwithstanding the above discussion, a rating in excess of 
that currently assigned for the disabilities at issue may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Because the RO 
considered the applicability of that regulatory provision 
during the current appellate process, the Board has 
jurisdiction to consider it in its deliberations.  See 
VAOPGCPREC 6-96 (August 16, 1996).

The Board finds no evidence that the appellant's right or 
left foot disability has presented such an unusual or 
exceptional disability picture at any time so as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  

The Board finds that the schedular 10 percent evaluations in 
this case are not inadequate.  As discussed above, the 
diagnostic codes provide for higher ratings for foot 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  There is no 
evidence of record to indicate that the appellant required 
any hospitalization for either foot or that he required 
frequent treatment.  During his January 2003 VA medical 
examination, the appellant reported that the condition had 
not had an adverse effect on his occupation since he changed 
his footwear.  Moreover, there is no evidence of record that 
would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
further consideration of an extraschedular rating is not 
warranted in this case.

Because this is an appeal from the initial ratings for the 
right and left foot disabilities, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability since June 
2002 and therefore does not support the assignment of a 
staged rating for either foot.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's two 
initial rating claims.  Since the preponderance of the 
evidence is against these two increased rating claims, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

II.  Secondary service connection claims

The appellant contends that he currently suffers from 
hypertension and heart disease that developed secondary to 
his service-connected PTSD.  The appellant has reported that 
he has suffered from hypertension and cardiovascular disease 
for a few years.  A review of his service medical records 
does not reveal any evidence of hypertension or 
cardiovascular disease other than some elevated blood 
pressure readings recorded during the appellant's service 
entrance medical examination.  Review of the medical evidence 
of record indicates that the appellant was first diagnosed 
with hypertension sometime in 1997.  VA outpatient treatment 
records indicate that the appellant demonstrated a blood 
pressure reading of 138/80 during the VA Agent Orange 
examination conducted in January 1996.  In June 1997, the 
appellant reported a medical history that was without any 
diagnosis of heart disease; at that time his blood pressure 
reading was 158/92.  Subsequently, in July 1997, a clinical 
assessment indicates "possible hypertension."  The 
appellant suffered a myocardial infarction in July 2002.  A 
Nebraska Heart Institute document dated in September 2002 
indicates that the appellant had had high blood pressure for 
five years.

In this case, the veteran has claimed that hypertension and 
heart disease are secondary to his already service-connected 
PTSD.  Service connection may be awarded for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995) (the language of § 3.310 
requires consideration of whether service-connected 
disability has made the claimed disability chronically worse, 
even if the service-connected disability did not cause the 
claimed disability).  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The appellant underwent a VA PTSD examination in August 2002.  
The examiner thought it was interesting to note that there 
"may well be some connection" between chronic depressive 
disorders and worsening prognosis of post myocardial 
infarction.

As noted above, private medical records indicate that the 
appellant suffered a myocardial infarction in July 2002.  A 
consultation report dated July 15, 2002, indicates that the 
appellant's past medical history was significant for 
hypertension.  He was noted to be a smoker.  The listed risk 
factors for the appellant's heart disease were age, gender, 
smoking and hypertension.  The review of systems indicated 
that the appellant denied fatigue and that he denied a 
history of mental illness or feelings of depression.  A 
September 18, 2002 office visit report indicates that the 
appellant's blood pressure was 154/92 and 154/88.  He 
demonstrated appropriate mood and affect.  He denied chest 
pain, shortness of breath, palpitations or significant leg 
edema.  He reported walking approximately one-and-a-half 
miles per day.  The private doctor indicated that the 
appellant had a mildly depressed left ventricular systolic 
function with injection fraction of 40-45 percent.  The 
doctor also stated that the appellant was "getting along 
well since his event and percutaneous transluminal coronary 
angioplasty."

In March 2003, a VA doctor rendered an opinion concerning the 
etiology of the appellant's hypertension and heart disease.  
The doctor stated that the appellant's hypertension and heart 
disease were not directly due to his psychiatric disability.  
After reviewing the appellant's claims file, the doctor 
stated that the evidence from the appellant's recent medical 
examinations did not indicate that the disorders should be 
service-connected secondary to PTSD.  The doctor noted that 
the private medical records did not reference PTSD as 
etiologically giving rise to any of the recorded abnormal 
values.  The VA doctor reviewed the Comprehensive Psychiatric 
Rating Scale (CPRS) and stated that there was no significant 
documentation that etiologically linked the appellant's PTSD 
to his heart disease or his elevated blood pressure.  

As previously noted, secondary service connection may be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Id. at 448.  

The Board finds that the appellant has not suffered an 
aggravation of his hypertension that is etiologically related 
to, i.e., that it caused by, his service-connected 
psychiatric disability.  It is particularly important to note 
that the March 2003 examiner was specifically asked to 
respond to this question of aggravation, as well as the 
question of possible causation.  His response, presumably to 
both questions, was that the hypertension and heart disease 
should not be service connected on a secondary basis.  The 
Board concludes, therefore, that the evidence does not 
support the finding, in the sense that Allen represents, of a 
nexus between the alleged aggravation of hypertension or 
heart disease and the service-connected psychiatric 
disability.  Likewise, the evidence does not support a 
finding of any causal connection.

The possibility of a relationship between PTSD and a heart 
condition was raised by additional material submitted by the 
appellant; specifically an undated newspaper article that 
quotes a scientist who has done research on the link between 
PTSD and heart disease.  The Board notes that the Court has 
held that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 
(1998).

The Board finds that the opinion reported in the newspaper 
article would not appear to meet the standard set forth in 
Wallin because it does not delve into an association between 
the appellant's PTSD disability and his currently 
demonstrated hypertension and heart disease.  The newspaper 
article proffered by the appellant is not regarded as helpful 
as it does not apply the specific facts to this specific 
case.  Sacks v. West, 11 Vet. App. 314, 317 (1998).

Finally, the Board notes that the appellant has presented his 
own statements regarding the development or aggravation of 
his current hypertension and coronary artery disease being 
etiologically related to his service-connected psychiatric 
disability.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his hypertension or his coronary artery disease, or their 
etiologic relationship to his service-connected psychiatric 
disability.  Consequently, his statements are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing the existence of aggravation or a nexus 
between current hypertension or heart disease and his 
service-connected psychiatric disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Based on the totality of the evidence of record, including 
the private treatment records and the reports of VA medical 
treatment and examinations, the Board finds that the 
preponderance of the evidence is against a finding of 
secondary service connection for both the hypertension and 
the heart disease.  The strongest medical evidence in support 
of the appellant's claims comes from the August 2002 VA 
psychiatric evaluation wherein the doctor stated that there 
"may well be some connection" between the prognosis for 
cardiovascular conditions and depressive disorders.  However, 
this report does not contain any basis or explanation for 
this opinion by the psychiatrist.  Furthermore, the Board 
notes that the award of benefits may not be predicated on a 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(a letter from a physician indicating that veteran's death 
"may or may not" have been averted if medical personnel could 
have effectively intubated the veteran held to be 
speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).

In addition, nowhere in the medical records concerning the 
treatment the appellant received from cardiologists, 
including angioplasty and the placement of stents, is there 
found any clinical notation suggesting that the appellant's 
psychiatric disability was a risk factor or that the care and 
management of his conditions had to be adjusted in any way 
due to his psychiatric disability.  Indeed, it appears from 
these records that the private doctors providing cardiac-
related care were unaware of the existence of any psychiatric 
disability, much less one that had resulted in a 70 percent 
evaluation beginning in June 2002, prior to the appellant's 
heart attack.  Furthermore, these doctors cite other risk 
factors in addition to hypertension for the development of 
coronary artery disease in this particular patient, namely 
age, gender, hyperlipidemia and cigarette smoking.  

The Board concludes that the weight of the "negative" 
objective evidence, principally in the form of clinical care 
records demonstrating a lack of any clinical awareness of a 
psychiatric disorder affecting treatment for hypertension and 
a medical opinion of record concerning the relationship 
between the service-connected psychiatric disability and the 
claimed disorders, exceeds that of the "positive" evidence of 
record, which is limited to a VA doctor's speculation about 
the possibility of a relationship between depressive 
disorders and cardiac prognosis, a newspaper article 
unrelated to the specifics of the appellant's case, and the 
appellant's contentions.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's hypertension 
and heart disease are not related to the service-connected 
PTSD in that the PTSD did not cause either the hypertension 
or the heart disease or aggravate either.  While it is 
apparent that the appellant does suffer from hypertension and 
heart disease, the medical evidence of record as a whole 
supports the conclusion that there is no relationship between 
the origin and/or severity of those conditions and the PTSD 
disability for which service connection has been granted.  

Therefore, the preponderance of the evidence is against the 
appellant's secondary service connection claim.  The Board 
must accordingly conclude that the appellant's claim for 
service connection for hypertension and heart disease as 
secondary to his service connected PTSD must fail.  

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating claims and his secondary 
service connection claim.  The RO sent the appellant a 
letter, in July 2002 (prior to the issuance of the rating 
decisions at issue in January 2003 and February 2003), in 
which he was informed of what the evidence had to show to 
establish entitlement and what evidence VA still needed.  
Thereafter, in letters sent to the appellant in August 2002, 
and December 2002, the RO informed the appellant of what 
information was still needed.  The appellant, on more than 
one occasion, submitted authorization for VA's gathering of 
medical information.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
VA medical examinations and his VA medical records have been 
associated with the claims file.  Private medical records 
have also been associated with the claims file.  The 
appellant was informed about the provisions of the VCAA in 
letters sent by the RO in July 2002, and August 2002.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  In June 2003, the appellant was 
informed that he could submit additional evidence to the 
Board; some more evidence was thereafter submitted.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.§ ____).  Therefore, there is no duty 
to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  


ORDER

An initial evaluation in excess of 10 percent for the right 
foot disability or the left foot disability is denied.

Entitlement to secondary service connection for hypertension 
or heart disease is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



